—Appeal by the defendant from á judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered November 19, 1996, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his contention that the People failed to prove that he knew the weight of the controlled substances upon which his conviction of criminal possession of a controlled substance in the third degree was based (see, People v Gray, 86 NY2d 10, 26; People v Hill, 85 NY2d 256; People v Oakman, 215 AD2d 596) and we decline to reach it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Santucci, Thompson and Smith, JJ., concur.